Citation Nr: 0825347	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a right kidney transplant, post-operative 
residual of end-stage renal failure.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was previously before the Board in January 2007, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right kidney transplant, post-operative residual of end-stage 
renal failure, was not productive of renal dysfunction with 
constant albuminuria, edema or definite decrease in kidney 
function.

2.  Throughout the rating period on appeal, the veteran's 
hypertension is not productive of diastolic pressure that is 
predominantly 110 or more, nor is it productive of systolic 
pressure that is predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for a right kidney transplant, post-operative 
residual of end-stage renal failure, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115a, 4.115b, 
Diagnostic Code 7531.

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for hypertension have not been met. 
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2002 rating decision on appeal granted the 
veteran's claims of entitlement to service connection for 
hypertension and a right kidney transplant, post-operative 
residual of end-stage renal failure, such claims are now 
substantiated.   As such, his filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's hypertension 
and right kidney transplant, as well as included a 
description of the rating formulas for all possible schedular 
ratings under the relevant diagnostic codes.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the disability evaluations that the 
RO had assigned.  

In addition, January 2004, August 2004, February 2006, and 
January 2007 VCAA letters explained the evidence necessary to 
substantiate his claims for higher initial disability 
ratings.  These letters also informed him of his and VA's 
respective duties for obtaining evidence. 

Further, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman. 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Right kidney transplant, post-operative residual of end-stage 
renal failure

The veteran's residuals of a right kidney transplant are 
currently evaluated as 30 percent disabling, pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7531.  Under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7531, a 30 percent disability 
rating is the minimum rating for residuals of a kidney 
transplant.  For a higher disability evaluation, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7531 instructs that residuals of a 
kidney transplant should be evaluated as analogous to renal 
dysfunction.  See 38 C.F.R. § 4.20 (2007) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous).  

Renal dysfunction is rated pursuant to 38 C.F.R. § 4.115a, 
wherein a 60 percent disability evaluation is warranted where 
there is constant albuminuria with some edema, a definite 
decrease in kidney function, or hypertension which is at 
least 40 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the veteran's 
overall disability picture for the entire rating period is 
consistent with the currently assigned 30 percent rating, and 
that a higher evaluation is not warranted.  

The objective clinical evidence of record does not show that 
the veteran has constant albuminuria with some edema or 
definite decrease in kidney function.  Likewise, as will be 
discussed below, he does not have hypertension which is 
predominantly 120 or more diastolic.  VA examination reports 
were negative for evidence of edema and the veteran did not 
report a history of dilation or drainage procedures.  These 
reports also indicate that the veteran does not have problems 
with urinary stream, dysuria, or incontinence.  Renal 
function is stable, with normal urinalysis, serum sodium and 
serum potassium.  Serum creatinine was normal at his most 
recent VA examination, although BUN was 26 (normal is 5 to 
25).  (See, i.e., January 2004 VA examination report, January 
2006 VA examination report).  Consequently, there is no 
objective clinical indication he has the type and extent of 
symptoms required for a rating higher than 30 percent.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that residuals of his 
right kidney transplant have caused marked interference with 
his employment (beyond that contemplated by his 30 percent 
schedular rating) or necessitated frequent periods of 
hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for an initial rating in 
excess of 30 percent.

Hypertension 

The veteran's hypertension is rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
According to Diagnostic Code 7101, a 10 percent disability 
evaluation is warranted where diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or the individual has a history of diastolic 
pressure of 100 or more and requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
For the next higher 20 percent disability evaluation, 
diastolic pressure must be predominantly 110 or more or 
systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence regarding the veteran's nonservice-connected 
hypertension, the Board finds that the veteran's disability 
picture is most consistent with the currently assigned 10 
percent disability evaluation.  The objective evidence of 
record does not show that the veteran has diastolic pressure 
that is predominantly 110 or more, nor is the veteran's 
systolic pressure predominantly 200 or more.  The veteran's 
systolic blood pressure readings at the most recent January 
2006 VA examination were 124, 130 and 135, and the systolic 
blood pressure reading at the veteran's October 2006 visit to 
the VA was 125; even the veteran's home readings were 
reported as being no worse than 140 systolic.  His January 
2004 VA examination report shows a systolic reading of 116.  
These readings cannot be said to be "predominantly" 200 or 
more for systolic pressure.  In addition, the veteran's 
diastolic blood pressure at the January 2006 VA examination 
was 76, 90, 85, and 80, and his diastolic blood pressure was 
74 at the January 2004 VA examination; the diastolic blood 
pressure reading reported by the veteran in October 2006 was 
90 and 82 on testing at that time.  These readings also 
cannot be characterized as "predominantly" 110 or more for 
diastolic pressure.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.
 
In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Code 7007.  
With regard to the criteria for hypertensive heart disease, 
there is no evidence that the veteran's hypertension results 
in dyspnea, fatigue, angina, dizziness, or syncope.  
Additionally, there is no evidence of cardiac hypertrophy or 
dilatation.  As such, the Board does not believe that an 
evaluation in excess of 10 percent under Diagnostic Code 7007 
is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10  percent for 
hypertension, the Board has also considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his hypertension, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for hypertension, on either a schedular or 
an extra-schedular basis, at any time during the rating 
period on appeal.


ORDER

The claim for an initial rating higher than 30 percent for 
end stage renal disease, post-operative residuals of a right 
kidney transplant, is denied.

The claim for an initial disability rating in excess of 10 
percent for hypertension is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


